Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Thomas Meyers on 5/19/2022.

The application has been amended as follows: 
		In the claims:

			Claim 5, line 1: “the direction” was changed to “a direction”.

			Claims 11-20 were cancelled.


	
Allowable Subject Matter
Claims 1-10 and 21 allowed.
The following is a an Examiner’s statement of reasons for allowance:  The closest prior art of record is disclosed by GOULD et al. (US 4,909,870), YAMAMOTO et al. (US 10,543,943), HULL (US 213/0240153), and OFF et al. (US 4,214,933), disclosing similar methods of sealing a strip to an object via feeding a sealing strip with ultrasonically excited adhesive between an object and sonotrode, pressing with the sonotrode to seal the strip to the object, and displacing the object.  However, the prior art of record does not teach or fairly suggest performing a sealing as claimed wherein the sealing strip covers an opening slot in the object whereat the strip ultrasonically press bonded.
	Applicant should note that the subject matter indicated allowable would be considered as material worked upon in an apparatus claim, so would not render the apparatus claims presently withdrawn allowable for the reason herein indicated.  As a result, the withdrawn apparatus claims 11-20 would not be rejoined and must be cancelled before an allowance can be issued.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nickolas R Harm whose telephone number is (571)270-7605. The examiner can normally be reached 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICKOLAS R HARM/Examiner, Art Unit 1745                                                                                                                                                                                                        
/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745